b-P0407-00407 -DéiinBatdreiheP Hley! OFAN DE /ARage

 

Case 46a

   

Patge 1 of 3

Jason M. Drangel (JD 7204) 9 CV 0) cp 6 » Q
jdrangel@ipcounselors.com 1 ep >
Ashly E. Sands (AS 7715)

asands@ipcounselors.com

Brieanne Scully (BS 3711)

bscully@ipcounselors.com

Danielle S. Yamali (DY 4228)

dfutterman@ipcounselors.com

EPSTEIN DRANGEL LLP

60 East 42"4 Street, Suite 2520

New York, NY 10165

Telephone: (212) 292-5390

Facsimile: (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC

One Grand Central Place

305 Madison Avenue, 40° Floor
New York, New York 10165
Telephone: (212)873-0250
Facsimile: (646)395-1585
Attorneys for Plaintiff

Off- White LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

OFF-WHITE LLC,

MISCELLANEOUS ACTION
Plaintiff No. 21-mce-407
v.

fPROPOSED}

A18059750343, A18120987426, A686869, A686899, ORDER TEMPORARILY
AMAZONFACEMASK, ANDYGOTO, SEALING FILE
ANDYUIONS, BABYHOMEDE88,
BEAUTYHOUSES, COMEY0OU5566,
DESIGNERCLOTHINGS, DHGATECLOTHEY, FILED UNDER SEAL

DHGATEIONS, DHGATEKINGTUN, DHGATESES ,
DOLLSOFFLOUISRO, DONNYSTORE, GODYSIA,
HELLOIDH, HOMEGOODSSTORE, JEANSSTORE,
JIKINGS, JUBU, KLL1235, KUNDHGATEY,
LACEWIGHOUSE, 1LIN19860827, LING16888,
LING1888, LPPOSP, LUXURYOFFSTORE,

MCLOTHING, MENGYADELOVE,
METEORSTORE, MOINIUO, MOMOFASHIONSO,
MYHOODIES, NAMELUXURY,
NEWESSENTIALS, NEWSDHGATEI,

t
!
I
i
1
1
t
I
E
'
1
H
i
'
'
I
I
I
'
4
EI
1
E
F
k
E
1
i
t
'
'
I
I
'
|
i
t
|
t
t
!
1
i
i
1
I
I
I
I
1
1
I
I
[
E
E
i
1
1
I
t
I
I
i
i
i

OFFAIRWHITESTORE, OFFHOTWHITE,
 

?-POGO7-DECINBObORIADSP dle ORIEL DM/A

 

OW_STORE, PPDHGATES, QIANGDHGATES,
QUICKCN, RACECN, RUNTIMUIJON,
SONGDHGATES, TIDEATTIRE, UNIONBUYDO,
WANKEYUN, WHATSYOURDH, YATESTORES,
YUDANBA, YUDANBC, YUDANBD, YUDANBH,
YUDANBI, ZHIYONGBA, ZHIYONGBC,
ZHIYONGBD, ZHIYONGBH, ZHIYONGBI and
ZZY 003,

Defendants

 

 

   
Case iabenk:- 204i?

  

On this day, the Court considered Plaintiff's Motion for Leave to File Case Under Seal and
it is hereby ORDERED that the Clerk of the Court shall maintain the documents associated with
the above-referenced action, including, but not limited to, Plaintiff's Complaint and exhibits
attached thereto and Plaintiffs ex parte application for: 1) a temporary restraining order; 2) an
order restraining Merchant Storefronts and Defendants’ Assets with the Financial Institutions; 3)
an ofder to show cause why a preliminary injunction should not issue; 4) an order authorizing
bifurcated and alternative service; and 5) an order authorizing expedited discovery and the
supporting declarations of Virgil Abloh and Jason M. Drangel and exhibits attached thereto under
seal for a period of one (1) week, or until further order by the Court.

The Clerk of the Court is directed to restrict access to this Order to the selected party
viewing level. The Clerk of the Court is directed to close this miscellaneous matter. It is also
hereby ORDERED that, notwithstanding this Order to Temporarily Seal File, the Clerk of the
Court shall have authority to provide Plaintiff with certified copies of any orders entered in this

matter while under seal,

 

SIGNED this 21 day of _ April ,2021,at_ 6:00 pm
- P. Kevin Castel - :

. . . United States District Judge
The terms of this sealing order shall expire in

21 days unless extended by the judge to Part I
whom the case is assigned. The clerk is

directed to restrict access to this order to the

selected party viewing level.
